      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 1 of 9
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                        November 12, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §   CRIMINAL NO. 1:12-CR-435-1
                                         §
TOMAS YARRINGTON RUVALCABA               §

                                     ORDER

       The Court is in receipt of Defendant’s Renewed Motion to Substitute Counsel,
Dkt. No. 120; the Government’s Response to Defendant’s Motion, Dkt. No. 122;
Defendant’s Reply, Dkt. No. 123; Defendant’s Unopposed Motion to Continue
Settings, Dkt. No. 125; and Carlos Monarrez’s Application for Compensation and
Supporting Memorandum. For the reasons below, the Court GRANTS Defendant’s
Renewed Motion to Substitute Counsel, Dkt. No. 120, and ORDERS AND
CERTIFIES that the Clerk of the Court shall transmit Carlos Monarrez’s
Application for Compensation to the Chief Judge of the Fifth Circuit, and this
Certificate for consideration by the Chief Judge of the Circuit. The Court also
GRANTS Defendant’s Unopposed Motion to Continue Settings, Dkt. No. 125.


I.     Relevant Procedural History
       On August 7, 2019, Defendant Tomas Yarrington Ruvalcaba (“Yarrington”)
filed his Motion to Substitute Attorney Chris Flood (“Flood”) in place of Carlos
Monarrez (“Monarrez”) and Mervyn Mosbacker, Jr. (“Mosbacker”), which was
unopposed by Monarrez and Mosbacker but opposed by the Government. Dkt. No.
104. On August 12, 2019, the Government filed a Motion for Rule 44(c) Hearing,
requesting a hearing regarding the potential conflict of interest stemming from
Flood’s current representation of Yarrington and his prior representation of Pablo
Zarate Juarez (“Zarate”). Dkt. No. 106. On August 13, 2019, the Court granted the
Government’s motion and set a Rule 44(c)/Garcia hearing on August 28, 2019. Dkt.
No. 107.


1/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 2 of 9



       On August 28, 2019, a hearing was held pursuant to the mandates of Federal
Rule of Criminal Procedure 44(c) and United States v. Garcia. On the same day,
after consideration, the Court denied Defendant’s motion to substitute, with an
order to subsequently follow. See August 28, 2019 Minute Entry. On September 16,
2019, the Court issued its Order, concluding that (1) a serious potential conflict of
interest existed in Flood’s representation of Yarrington, and (2) Yarrington validly
waived his Sixth Amendment right to conflict-free counsel, but Zarate did not
validly waive the conflict of interest. Dkt. No. 119.
       On September 30, 2019, Yarrington filed his Renewed Motion to Substitute
Counsel. Dkt. No. 120. On October 3, 2019, the Government responded to the
renewed motion, Dkt. No. 122, and Yarrington replied, Dkt. No. 123. On October 8,
2019, Yarrington filed an Unopposed Motion to Continue Settings for a period of at
least 30 days, Dkt. No. 125. On October 9, 2019, the Court ordered Monarrez and
Mosbacker to complete the Criminal Justice Act (“CJA”) Form 20 with an attached
copy of all supporting documents by October 19, 2019. Dkt. No. 127. Monarrez
submitted his CJA Voucher, while Mosbacker advised the Court that he would not
be submitting a voucher for payment in the event that the Court permits
Yarrington to retain him as his attorney. The Court now considers the pending
motions and voucher.


II.    Validity of Zarate’s Waiver
       In his Renewed Motion to Substitute Counsel, Yarrington seeks the Court’s
reconsideration of the denial of his Motion to Substitute Counsel, Dkt. No. 104, and
represents that “he has taken the following steps to meet the Court’s concerns”:
       1. This motion expressly seeks the substitution of Flood and
          Mosbacker as retained counsel for Yarrington. In the unlikely event
          Zarate testifies for the government at Yarrington's trial, Mosbacker
          will cross-examine him. Flood has not shared with Mosbacker any
          information that he obtained from Zarate during the
          representation. Declaration of Chris Flood at ¶ 3 (attached as
          Exhibit 1).




2/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 3 of 9



        2. Attached to this motion as Exhibits 2A and 2B are second
           declarations from Zarate in English and Spanish. The declarations
           are notarized, apostilled, and authenticated in accordance with
           Mexican law. The declarations make clear that Zarate knowingly
           waives any potential conflict Flood may have in representing
           Yarrington. As the second declarations explain, Zarate consulted
           with attorney Matt Alford before signing them, just as he did before
           signing his first declaration.
        3. Attached to this motion as Exhibit 3 is a second declaration from
           attorney Alford. The declaration is signed under penalty of perjury
           in accordance with 28 U.S.C. § 1746. The second Alford declaration
           states that he consulted with Zarate in English and Spanish before
           Zarate signed his second declaration. In the event a hearing is
           necessary, Alford will appear at a hearing on this motion and
           respond to questions from the Court and counsel about his
           consultations with Zarate.


Dkt. No. 120 at 5–6.
        Indeed, the Court’s primary concerns regarding Zarate’s waiver involved the
validity of his August 12, 2019 Declaration, in that it was not properly
authenticated and constituted inadmissible hearsay. However, the original
apostilled1 copy with the corresponding translation of Zarate’s renewed September
24, 2019 Declaration is now provided to the Court. See Dkt. No. 120, Ex. 2,
Declaration of Zarate. Further, the Court finds that Matt Alford’s (“Alford”)
renewed September 24, 2019 Declaration was given under penalty of perjury
pursuant to 28 U.S.C. § 1746. Dkt. No. 120, Ex. 3, Declaration of Alford. Though the
Court adheres to its previous finding of the existence of a serious potential conflict
of interest, the Court now concludes that Zarate’s renewed waiver is valid under the
ABA Model Rules of Professional Conduct and the Texas Disciplinary Rules of
Professional Conduct. The Court therefore grants Defendant’s Renewed Motion to
Substitute Counsel. Dkt. No. 120.

1 A document is self-authenticating if it is filed with a certificate of authenticity known as an
“Apostile” certificate. The Apostile certificate certifies “the authenticity of the signature, the capacity
in which the person signing the document has acted and, where appropriate, the identity of the seal
or stamp which it bears.” 1961 Hague Convention Abolishing the Requirement of Legalization for
Foreign Public Documents, art. 3, Oct. 5, 1961, 33 U.S.T. 883, 527 U.N.T.S. 189 (“Hague
Convention”); see Sanchez v. Kerry, No. 4:11-cv-2084, 2014 WL 2932275, at *5 (S.D. Tex. June 27,
2014). Zarate’s renewed waiver was accompanied with an Apostile certificate.


3/9
       Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 4 of 9



III.    Monarrez’s Claim for Compensation
        a. Legal Standard
        The CJA governs the appointment and compensation of counsel for
defendants who are financially unable to obtain adequate representation in federal
criminal proceedings. It provides that an appointed attorney shall be compensated
for “time expended in court or before a U.S. magistrate judge,” “time reasonably
expended out of court,” and “expenses reasonably incurred.” 18 U.S.C. §
3006A(d)(1). The district court, empowered to “fix the compensation and
reimbursement to be paid,” has the statutory authority and discretion to determine
what is a reasonable expense or a reasonable use of billable time. 18 U.S.C. §
3006A(d)(1); United States v. Smith, 76 F. Supp. 2d 767, 768 (S.D. Tex. 1999).
        The current version of the statute authorizes a maximum compensation of
$11,500 if the case is a felony at the trial court level. See CJA Guidelines §
230.23.20. Payment in excess of the maximum may be made for extended or
complex representation when the district court certifies that the excess payment is
“necessary to provide fair compensation” and is approved by the chief judge of the
circuit. 18 U.S.C. § 3006A(d)(3); CJA Guidelines § 230.23.40.
        The threshold determination in evaluating a claim for excess payment is
whether the representation was extended or complex. United States v. Vead, No. 3-
03-CR-422-D(01), 2005 WL 1025798, at *2 (N.D. Tex. Apr. 29, 2005). Representation
is “extended” if more time is reasonably required for total processing than the
average case, including pre-trial and post-trial hearings. CJA Guidelines §
230.23.40(b). Representation is “complex” if the legal or factual issues are unusual,
thus requiring the expenditure of more time, skill, and effort by the lawyer than
would normally be required in an average case. Id. Once the attorney establishes
that his representation was extended or complex, the court must decide whether the
excess payment is necessary to provide fair compensation. CJA Guidelines §
230.23.40(c). The following criteria may be useful in this determination: (1) the
responsibilities involved measured by the magnitude and importance of the case; (2)
the manner in which duties were performed; (3) the knowledge, skill, efficiency,


4/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 5 of 9



professionalism, and judgment required of and used by counsel; (4) the nature of
counsel's practice and injury thereto; (5) any extraordinary pressure of time or other
factors under which services were rendered; and (6) other circumstances relevant
and material to a determination of a fair and reasonable fee. Id.


       b. Legal Analysis
       As a threshold matter, the Court determines that this case is both extended
and complex under 18 U.S.C. § 3006A. On April 24, 2018, Monarrez was appointed
under the CJA to represent Yarrington, who is facing an 8-count superseding
indictment for, inter alia, racketeering, through conspiracies to possess with intent
to distribute and import large controlled substances; conspiracy to launder
monetary instruments and funds; and conspiracy to structure transactions to evade
reporting requirements. The superseding indictment contains allegations that date
back twenty years. See Dkt. No. 20. Further, on May 1, 2018, the Government filed
a Motion to Certify Case as Complex Litigation, representing the following:
       [T]he trial of this indictment will involve extensive evidence, both oral
       and documentary. In addition, evidence from numerous seizures and
       investigations will be introduced. It is anticipated that numerous
       witnesses, some who are currently located in other countries, will
       testify. It is estimated that a trial in this case will take approximately
       four weeks.

       Due to the volume of discovery, the production process will be lengthy
       and complicated. There are currently over 15,000 digital documents
       consisting of over 100,000 pages that will be made available during
       discovery. There will be several binders of items available for discovery
       which will include subpoenaed documents, items taken from numerous
       search warrants, and photographs. Additionally, reports from this
       investigation involved multiple agencies, including the Homeland
       Security Investigations, Drug Enforcement Administration, and the
       Internal Revenue Service, and are extensive.

       It is anticipated that the case may present novel questions of fact
       and/or law and it is unreasonable to expect adequate preparation for
       pretrial proceedings or for trial itself within the time limits established
       by 18 U.S.C. § 3161.



5/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 6 of 9



Dkt. No. 74. On May 2, 2018, the Court granted the motion and certified the case as
a complex case pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii). Dkt. No. 75. Additionally,
on June 18, 2018, the Court granted Defendant’s Unopposed Motion for
Appointment of Co-Counsel and appointed Mosbacker as co-counsel to assist in
handling this case. Dkt. No. 87. Discovery has been ongoing for well over a year,
and trial is currently set for January 2020. Due to the long duration of discovery,
the complexity of the issues, and the extensive breadth of evidence, the Court
concludes that this case is extended and complex under 18 U.S.C. § 3006A.
       Having determined that this case has involved extended and complex
representation, the Court must now decide whether excess payment is necessary for
fair compensation. On October 9, 2019, after receiving Defendant’s Renewed Motion
to Substitute Counsel and responsive briefing, the Court ordered Monarrez and
Mosbacker to complete CJA Form 20 with an attached copy of all supporting
documents. Dkt. No. 127. On October 22, 2019, Monarrez submitted his voucher,
requesting $33,911.77 in attorney’s fees and costs—$383.60 for time expended in
court; $32,855.20 for time expended out of court; and $672.97 for travel expenses.
Because Monarrez’s claim exceeds the statutory maximum of $11,500,2 Monarrez
was directed to submit a memorandum and meet with the Clerk’s Office on
November 7, 2019, to address the Court’s questions and concerns with his claim for
compensation.3
       Following the meeting, a revised voucher was submitted, requesting
$33,220.85—$383.60 for time expended in court; $32,218.80 for time expended out
of court; and $618.45 for travel expenses.4 Monarrez claims 2.7 hours for in-court
services and 226.50 for out-of-court services. His in-court services include 0.20 hours
for arraignment and 2.5 hours for other court hearings, such as status conferences


2 See CJA Guidelines § 230.23.20.
3 The Court relied on its authority granted by Section XII.B of the Southern District of Texas CJA
Plan (“SDTX Plan”), which was most recently amended on December 12, 2018.
See https://www.txs.uscourts.gov/sites/txs/files/General%20Order%202018-
18%20Criminal%20Justice%20Act%20Plan.pdf.
4 The revised voucher corrects a minor clerical error—Monarrez did not travel to the Willacy County

Detention Center on May 4, 2019.


6/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 7 of 9



and motion hearings. His out-of-court services include 66.40 hours for interviews
and conferences; 54.80 hours for obtaining and reviewing records; 27.10 hours for
legal research and brief writing; 55.40 for investigative and other work; and 22.80
for travel time.
       Applying the relevant factors, the Court determines that the excess payment
of $33,220.85 is necessary for fair compensation. Monarrez devoted a considerable
amount of time and resources to this case by acquiring and reviewing voluminous
discovery materials; coordinating and engaging in face-to-face meetings with
Yarrington; and researching complex legal issues. In particular, Monarrez
sufficiently addresses the Court’s concerns regarding the following services
performed: (1) Communication with Yarrington’s family: Monarrez represents that
he frequently communicated with Yarrington’s family to obtain and review
discovery materials (purportedly thousands of documents), evaluate the validity of
certain defenses, and weigh the consequences of pleading guilty or going to trial; (2)
Communication with the Mexican Consulate: Monarrez states that the Mexican
Consulate contacted him often due to its concerns of Yarrington’s conditions of
imprisonment. Yarrington was unable to communicate with his family for extended
periods of time, so the Mexican Consulate relayed those concerns to Monarrez; and
(3) Communication with Flood: Monarrez asserts that he and Flood discussed the
possibility of changing Yarrington’s representation. Given that Monarrez’s services
were necessarily done in furtherance of Yarrington’s defense, the Court concludes
that payment in excess of the maximum be certified for approval to the Chief Judge
of the Circuit.
       Monarrez also seeks $618.45 in travel expenses. Monarrez met with
Yarrington fifteen times from April 2018 to July 2019, approximately once a month
since Yarrington’s detention. Because the case required reviewing voluminous
materials with Yarrington and discussing his potential defenses and resolution of
the case, the Court finds that Monarrez’s travel to meet with Yarrington was
reasonable and is thus certified for approval.




7/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 8 of 9



IV.    Conclusion
       The Court GRANTS Defendant’s Renewed Motion to Substitute Counsel,
Dkt. No. 120, and DIRECTS the Clerk to remove Monarrez as appointed co-
counsel, and to add Flood and Mosbacker as retained co-counsels for Yarrington.
       The Court ORDERS and CERTIFIES that the Clerk of the Court shall
transmit Carlos Monarrez’s Application for Compensation to the Chief Judge of the
Fifth Circuit, and this Certificate for consideration by the Chief Judge of the
Circuit. In the event that the Chief Judge of the Fifth Circuit approves of
Monarrez’s Application for Compensation, Defendant will be ordered to pay the
attorney’s fees and costs to the Clerk of the Court for deposit into the Treasury
pursuant to 18 U.S.C. § 3006A(f),5 CJA Guidelines § 230.40(c),6 and SDTX Plan §
IV(B)(2)(g).7




5 “Receipt of Other Payments.—Whenever the United States magistrate judge or the court finds that
funds are available for payment from or on behalf of a person furnished representation, it may
authorize or direct that such funds be paid to the appointed attorney, to the bar association or legal
aid agency or community defender organization which provided the appointed attorney, to any
person or organization authorized pursuant to subsection (e) to render investigative, expert, or other
services, or to the court for deposit in the Treasury as a reimbursement to the appropriation, current
at the time of payment, to carry out the provisions of this section. Except as so authorized or
directed, no such person or organization may request or accept any payment or promise of payment
for representing a defendant.”
6 “When the court determines that a person who received representation under the CJA was

financially ineligible for those services at the time they were rendered, and directs that the person
reimburse the government, the payment should be made by check or money order to the clerk of
court for deposit into the Treasury. Such funds will be credited to the Defender Services
appropriation.”
7 “If at any time after the appointment of counsel, a judge finds that a person provided

representation is financially able to obtain counsel or make partial payment for the representation,
the judge may terminate the appointment of counsel or direct that any funds available to the
defendant be paid as provided in 18 U.S.C. § 3006A(f).”


8/9
      Case 1:12-cr-00435 Document 128 Filed on 11/12/19 in TXSD Page 9 of 9



        The Court GRANTS Defendant’s Unopposed Motion to Continue Settings,
Dkt. No. 125. The following deadlines and settings are RESET:
       Motions Filing due by:               December 20, 2019
       Response to Motions due by:          January 9, 2020
       Motion Hearing:                      February 12, 2020 at 9:30 a.m.
       Final Pretrial Conference:           March 24, 2020 at 9:30 a.m.
       Jury Selection:                      March 31, 2020 at 9:30 a.m.
       Jury Trial:                          April 1, 2020 at 9:00 a.m.
All settings will be held in the Houston Division, Federal Courthouse, 515 Rusk St.,
Houston, TX 77002. All counsel and the Defendant must be present.


        SIGNED this 12th day of November, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




9/9
